Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims:
	Claims 7-8 and 10 were canceled. 
	Claims 1-6, 9 and 11-13 were pending and under examination.

Withdrawn Rejection
The rejection of claims 1-6, 9 and 11-13 under 35 U.S.C. 103 as being unpatentable over Boit et al (11 October 2012; US 2012/0259103 A1) in view of Tokuda et al (5 March 2009; US 2009/0062215 A1) and Koivurinta (6 October 1987; US 4,698,101), is withdrawn, in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joel Armstrong on 01/24/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 09/01/2021.
The application has been amended as follows:
Please delete claim 1 and replace with the following:
	1.  A method of preparing a direct compression excipient in a directly compressible composition by providing an effective amount of allulose granules as the excipient,
	wherein said allulose granules are obtained according to a method comprising: 
		step (a) of preparing a granulation liquid consisting of allulose and water; 
		step (b) of granulating powdery allulose, by applying the granulation 	liquid obtained in step (a) onto moving powdery allulose to obtain allulose 	granules; 
		step (c), simultaneous with step (b), of drying the allulose granules 	obtained in step (b); 
		step (c') of maturation of the allulose granules obtained in step (c); 	and 
		step (d) of recovering the allulose granules obtained in step (c) or (c'); 
	and wherein said allulose granules contain no binders other than allulose.

Please delete claim 2 and replace with the following:
	2.  The method according to claim 1, wherein said allulose granules are compressible in the sole presence of a lubricant to form a tablet having a diameter of 13 mm, a thickness of 6 mm, an apparent density of 1.35 g/ml ± 0.02 g/ml, a cylindrical shape with convex faces with a radius of curvature of 13 mm, and a hardness of greater than 50 N.


Please delete claim 3 and replace with the following:
	3.  The method according to claim 1, wherein the allulose granules are further used as a sweetener, a low-calorie sweetener, a health ingredient having physiological functions, or combination thereof.

Please delete claim 4 and replace with the following:
	4.  A method of preparing allulose granules, comprising: -2-Application No. 16/205,696 
	step (a) of preparing a granulation liquid consisting of allulose and water; 
	step (b) of granulating powdery allulose, by applying the granulation liquid obtained in step (a) onto moving powdery allulose to obtain allulose granules; 
	step (c), simultaneous with step (b), of drying the allulose granules obtained in step (b);
	step (c') of maturation of the allulose granules obtained in step (c); and 
	step (d) of recovering the allulose granules obtained in step (c) or (c'), 
wherein said allulose granules contain no binders other than allulose.

Claim 5 (canceled).
Claim 6 (canceled).
	
Please delete claim 9 and replace with the following:
	9.  The method according to claim 4, wherein said allulose granules are compressible in the sole presence of a lubricant to form a tablet having a diameter of 13 mm, a thickness of 6 mm, an apparent density of 1.35 g/ml ± 0.02 g/ml, a cylindrical 

Claim 11 (canceled).
Claim 12 (canceled).
Claim 13 (canceled).

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claimed invention is drawn a method of preparing allulose granules, comprising: -2-Application No. 16/205,696step (a) of preparing a granulation liquid consisting of allulose and water; 
step (b) of granulating powdery allulose, by applying the granulation liquid obtained in step (a) onto moving powdery allulose to obtain allulose granules; step (c), simultaneous with step (b), of drying the allulose granules obtained in step (b); step (c') of maturation of the allulose granules obtained in step (c); and step (d) of recovering the allulose granules obtained in step (c) or (c'), wherein said allulose granules contain no binders other than allulose; and preparing a direct compression excipient using allulose granules prepared by the method above as the excipient.  
	The closest applied prior arts include Boit et al (US 2012/0259103 A1), Tokuda et al (US 2009/0062215 A1) and Koivurinta (US 4,698,101).
	While Boit teaches a method of producing a granulated sugar material such as maltitol comprising i) preparing maltitol syrup; ii) introducing to a fluidized air bed granulator, a pulverulent bed of crystallized maltitol; iii) fine spraying the maltitol syrup 
	While Tokuda discloses that allulose (D-psicose) can be formulated into granules and such allulose can be used as an sweetener (Tokuda: abstract; [0001], [0004], [0005], [0007], [0009], [0012], [0054], [0057], [0061], [0063], [0069]), and Koivurinta establishes crystalline or pulverized sugars in generality are unsuitable for direct compression and such problems were solved by making the crystalline sugars into free-flowing granular products or sugar granules which can directly compressed into tablet (Koivurinta: column 1, lines 5-55), the sugar granules prepared in Koivurinta was produced by granulating pulverized crystalline fructose with a granulating liquid containing maltose syrup (Koivurinta: columns 1 and 2). Neither Tokuda nor Koivurinta provide the guidance, motivation or predictability that allulose can be substituted in place of maltitol as the crystallized sugar and then use allulose as the granulation liquid in the method of producing a granulated sugar of Boit, as Tokuda indicated that allulose is mixed with binders to form granules (Tokuda: [0054] and [0063]), which are excluded in the method of the claimed invention, and Koivurinta uses a different sugar (maltose) other than fructose as the granulating liquid for forming the fructose granules. 
	Thus, the prior arts fail to teach or suggest preparing allulose granules by granulating powdery allulose with a granulating liquid consisting of allulose and water 
No other outstanding issue is remaining.
As a result, claims 1-4 and 9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-4 and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOAN T PHAN/Primary Examiner, Art Unit 1613